Citation Nr: 0523956	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-12 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $5,926.  



REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from February 1951 to 
February 1954.  He died in April 1963.  The appellant is his 
widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision by a Committee on 
Waivers and Compromises (COW) at the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the appellant's request for waiver of 
recovery of an overpayment of death pension benefits in the 
amount of $5,926 on the basis that she had not filed a timely 
request for a waiver within the 180-day period allowed 
following the date of notification to her of the creation of 
the indebtedness.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.  


REMAND

In August 1994 the RO suspended the appellant's death pension 
award, which was paid at a rate based on receipt of no income 
from any source, because of her failure to reply to a prior 
request for current income information.  By an August 22, 
1994, letter, the RO advised her that VA had received 
information that she was receiving Social Security benefits 
at the rate of $551 per month and requested that she either 
provide a letter from the Social Security Administration that 
she was not receiving such benefits or, if she was receiving 
them, advise VA of the effective date of the award.  The 
appellant did not respond, and VA established an overpayment 
of death pension in the amount of $5,926.  

The RO has denied the request for a waiver on the basis that 
the appellant did not file the request within 180 days of the 
initial notice that an overpayment had been created.  Under 
procedures followed by the Office of Financial Policy of the 
Veterans Benefit Administration (VBA), Debt Management Center 
(DMC), in any waiver decision involving a debt under DMC 
jurisdiction "where timeliness of the waiver request is at 
issue," the DMC will provide verification of the date on 
which the initial notice of indebtedness and the right to 
request waiver were dispatched by the DMC to the debtor.  
Upon the RO's request, the DMC will provide (1) a signed, 
written certification from DMC identifying the date of 
dispatch of the notice, (2) a printout of the CAROLS 
(Centralized Accounts Receivable Online System) computer 
screen indicating the date of dispatch of the notice letter, 
(3) a statement that explains the details of the screen, (4) 
a copy of the type of the form letter sent to the debtor, and 
(5) a copy of any correspondence received from the debtor.  
See OF BULLETIN 99.GC1.04, May 14, 1999.  

Although the bulletin was not in effect at the time of the 
creation of the overpayment in this particular case, the 
information specified therein is of record in this case.  
According to the DMC, an initial notice of the indebtedness 
that explained her right to request a waiver was sent to the 
appellant on April 8, 1995.  Her request for a waiver was 
received in September 2001.  

The appellant disputes the conclusions of the RO as to the 
sufficiency of the April 1995 notice and claims that she did 
not receive the notice.  However, more fundamentally, 
contentions raised by her representative dispute both the 
propriety of the creation of the overpayment and the amount 
of the overpayment.  The representative notes that the record 
contains no indication of basic information regarding the 
appellant's Social Security award such as the effective date 
of the award, the date of receipt of the first benefit check  
or the source of the information relied on by the RO 
regarding Social Security benefits.  He argues that the 
record does not show how the effective date of the 
termination of pension that resulted in the overpayment was 
determined.  

The appellant's challenge to the propriety and amount of the 
overpayment must be addressed before the waiver issue is 
reviewed on appeal.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the validity of an 
underlying debt is challenged, a threshold determination must 
be made on that question before a decision on the issue of 
entitlement to a waiver of the indebtedness is made.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  A debtor 
may dispute the amount or existence of a debt; that right may 
be exercised separately from a request for waiver or at the 
same time.  See 38 C.F.R. § 1.911(c) (2004); see also 
VAOPGCPREC 6-98.  

The Board agrees that the complete information necessary to 
determine the propriety or impropriety of the creation of the 
overpayment and its amount is not of record.  Evidentiary 
development is required.  Information concerning the 
appellant's Social Security award is critical to the appeal 
and should be obtained directly from the Social Security 
Administration rather than from the appellant.  An audit of 
the indebtedness should be prepared and furnished to the 
appellant.  Then, in accordance with Schaper and to accord 
basic fairness to the appellant, the issue of whether the 
overpayment was properly created should be adjudicated.  

Accordingly, the case is remanded for the following actions:

1.  The AMC should conduct additional 
development to verify the amount and the 
receipt dates of Social Security benefits 
paid to the appellant.  The Social 
Security Administration should be asked 
to advise VA when benefits were first 
awarded to her, the date and amount of 
the first benefit check, and the 
subsequent rates of payment following the 
initial award.  

2.  Upon receipt of this information, the 
AMC should recompute the appellant's 
death pension award in light thereof.  If 
an overpayment is found to exist, an 
audit should be prepared which shows the 
overpayment as the difference between the 
amount actually paid and the amount 
properly payable during the period 
between a specific beginning date and a 
specific ending date.  

3.  The AMC should then adjudicate the 
issue of whether the creation of the 
indebtedness charged to the appellant 
was proper.  The AMC should specifically 
address in writing the elements 
essential to this determination, 
including the reason for the retroactive 
termination of death pension, the 
information the action was based on, the 
basic for the selection of an effective 
date for the termination of benefits, 
and the sufficiency of the notices 
furnished to the appellant both before 
and after the overpayment was created.  
If the determination is adverse to the 
appellant, a supplemental statement of 
the case that sets forth in full the 
basis for these findings should be 
prepared and the appellant and her 
representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the appellant until she receives further notice.  The 
purpose of this remand is to obtain additional information.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. Shufelt 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



